JONES, J.
Plaintiff sued for Ten Thous- and, One Hundred and 00/100 ($10,100.00) Dollars for damages for personal injuries alleged to have been sustained on July 17, 1923, through the negligence of the defendant.
The charges of negligence are:
(1) That while plaintiff was alighting from the car of defendant’s .Carondelet Street line at Broadway and Spruce streets, the conductor closed the folding doors and *29raised the step, thereby throwing her to the ground.
(2) That the car was started and step raised, while she had one foot on the step.
(3) That the car did not stop at the regular place for discharging passengers.
Defendant denies that it was guilty of the negligence charged and avers that the accident in which plaintiff suffered the injuries alleged was caused, so far as respondent was informed, either by the high heels worn by her or by her awkwardness in stepping from the car-step to the street and in not exercising that care required hy the circumstances then and there existing.
The lower judge rejected plaintiff’s demand and plaintiff has appealed.
Only questions of fact are involved and a careful reading of the entire record fails to show any manifest error in the decision below. It is therefore affirmed.